875 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Coraletta GOVER, Plaintiff-Appellant,v.Anthony M. FRANK, Postmaster General, Defendant-Appellee.
No. 89-1471.
United States Court of Appeals, Sixth Circuit.
May 26, 1989.

1
Before DAVID A. NELSON and BOGGS, Circuit Judges, and ANN ALDRICH, District Judge.*

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
Review of the papers before the court indicates that appellant filed a civil rights action in the District Court for the Eastern District of Kentucky.  Appellant also sought the appointment of counsel.  The district court, however, denied that request on March 21, 1989, and appellant filed this appeal.


4
This court lacks jurisdiction over the appeal.  An order denying a motion for the appointment of counsel is neither final nor appealable as an interlocutory order under the Cohen collateral order exception.   Henry v. City of Detroit Manpower Dep't, 763 F.2d 757, 763 (6th Cir.)  (en banc), cert. denied, 474 U.S. 1036 (1985);  see also Miller v. Simmons, 814 F.2d 962, 964-65 (4th Cir.), cert. denied, --- U.S. ----, 108 S. Ct. 246 (1987).


5
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Ann Aldrich, U.S. District Judge for the Northern District of Ohio, sitting by designation